DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-18 and  are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (US 2010/0085020),  hereinafter Suzuki, in view of Yuan (US 2017/0021736).
As to claims 1 and 18 , Suzuki discloses in figure 2, charging system comprising [see figure 2; reduced below]:-

    PNG
    media_image1.png
    395
    579
    media_image1.png
    Greyscale

        a charger [Battery Charger (20): see ¶0058]  including 
a charging power generation circuit [input rectifier circuit] configured to generate charging power; 
a charging control circuit  [Microcomputer (76);the microcomputer of the battery charger requests the microcomputer of the battery pack status information; see ¶0006] configured to transmit a faulty state information request; and 
a reception circuit configured to receive faulty state information [noted that DATA is received by receiver circuit in the microcomputer] ; and 
a battery [battery pack (10); battery pack (10); see ¶0057]  configured to be detachably attached to an electric working machine, the charger being configured such that the battery pack is detachably attached to the charger; the battery pack including: a battery configured to be 
   an information output circuit configured to: 
output the faulty state information indicating that the battery pack is in a fist faulty state, in response to the battery pack being in the first faulty state [noted that the microcomputer outputs battery abnormality which is considered faulty;[abnormal state; see ¶00150 and ¶00149]; 
a charging control circuit configured to transmit the faulty state information request [the microcomputer of the battery charger requests the microcomputer of the battery pack status information; see ¶0006] ; and a reception circuit configured to receive the faulty state information [see ¶006-007, ¶0126-128 and  ¶00149; see figure 3A, “Requesting Charge Control Data” and receiving “Request Data”].
 Suzuki does not disclose output the faulty state information in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request. 
Yuan discloses in figures 1-5,  output the faulty state information in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request [noted that as shown in figure 5 during charging process the battery and the charger are exchanging data, battery informations, the informations could be battery abnormality and other battery related data. For example, the data could be the temperature of the battery which is considered as the battery not being in a faulty state. Regardless  of the battery being in faulty state or not battery information is transmitted to the charger; see ¶0083, ¶0107 ¶0135].

As to claim 2, Suzuki discloses in figure 2, wherein the information output circuit is configured to output non-faulty state information in response to the battery pack not being in the first faulty state [abnormal state, such as over-voltage, under voltage; see ¶00164-0067], the non- faulty state information indicating that the battery pack is not in the first faulty state, wherein the reception circuit is further configured to receive the non-faulty state information, wherein the charging control circuit is configured to transmit the faulty state information request in response to the reception circuit receiving the non-faulty state information [normal state information; see ¶00164-0169], and wherein the charger further includes a functional circuit separately provided from the charging control circuit, the functional circuit being configured to perform a first function in response to the reception circuit receiving the non-faulty state information, and the functional circuit being configured to perform a second function in response to the reception circuit receiving the faulty state information [noted that the battery pack and the charger communicates or shares battery status informations. The battery is checked to determine  battery non-faulty state/normal state or faulty and abnormal state. The normal state is the state where the battery is operated in the charging range and the abnormal state is when the battery is outside the charging range. When abnormal/faulty state is detected, battery charging prohibited or stopped otherwise battery charging commences or continues. Noted also that  battery over-voltage, under voltage can be considered as abnormal or faulty states.  See ¶00164-0070].
As to claim 3, Suzuki discloses in figures 2-10, wherein the first function includes permitting output of the charging power to the battery pack, and wherein the second function includes inhibiting output of the charging power to the battery pack [noted that Suzuki discloses checking battery status and performing charging or charge inhibiting functions; ¶0164-0170].
              As to claim 4, Suzuki discloses in figures 2-10,  wherein the charging control circuit is configured to execute a faulty state information request process, an operation information acquisition process, and a first diagnosis process, the faulty state information request process including a process of transmitting the faulty state information request, the operation information acquisition process including a process of acquiring operation information in response to the reception circuit receiving the faulty state information, the faulty state information being transmitted from the battery pack in response to the faulty state information request process, the operation information indicating an operation state of the functional circuit, and the first diagnosis process including a process of diagnosing whether the functional circuit operates properly, based on the acquired operation information [noted that the battery pack and the charger communicates or shares battery status information. The battery is checked to determine  battery non-faulty state/normal state or faulty and abnormal state. The normal state is the state where the battery is  in the charging range and the abnormal state is when the battery is outside the charging range. When abnormal/faulty state is detected, charging prohibited or stopped otherwise battery charging commences or continues; see ¶0164-0170 ].
           As to claim 5, Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a faulty state information confirmation process, the faulty state information confirmation process including a process of determining whether the reception circuit has received the faulty state information transmitted in response to the faulty state 
           As to claim 6, Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a communication error process in response to a determination that the reception circuit has not received the faulty state information in the faulty state information confirmation process [see ¶00163].
         As to claim 7,  Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a second diagnosis process in response to the reception circuit receiving the non-faulty state information, the second diagnosis process including, a process of diagnosing whether a third function is properly performed in the charger [the charge stop process can be considered as a third function; ¶0105-¶016]
             As to claim 8, Suzuki discloses in figures 2-10, wherein the charging control circuit is further configured to execute a removing request process, the removing request process including a process of transmitting a removing request to the battery pack in response to execution of the operation information acquisition process by the charging control circuit, and wherein the information output circuit is configured to output the non-faulty state information in response to receiving the removing request by the battery pack that is not in the first faulty state [noted that when the battery is at full charging state battery removing process begins and battery is removed from the charger; see ¶016-0170].
As to claim 9.  Suzuki discloses in figure 2, wherein the charging system further includes an electric power path configured to supply the charging power to the battery pack, and wherein the functional circuit includes: a switch circuit [switch 74] configured to establish the electric power path in response to receiving a first drive signal [driving signal from the Relay (75)] , the switch circuit being configured to interrupt the electric power path in response to not receiving the first drive signal; and a first forcible interruption circuit configured to disable the first drive signal to thereby interrupt the electric power path through the switch circuit in response to the reception circuit receiving the faulty state information [see ¶0105].
            As to claim 10, Suzuki discloses in figure 2, wherein the charging control circuit is configured to output the first drive signal in response to the reception circuit receiving the non-faulty state information, and wherein the charging control circuit is configured to stop output of the first drive signal in response to the reception circuit receiving the faulty state information[see ¶0105].
         As to claim 14, Suzuki discloses in figure 2, wherein the first faulty state corresponds to: a state of the battery pack in which discharge from the battery should be stopped; and/or a state of the battery pack in which charging of the battery should be stopped [¶0105-¶016].
          As to claim 15, Suzuki discloses in figure 2, wherein the first faulty state corresponds to: a state of the battery pack in which a voltage value of the battery is less than a voltage lower limit value; a state of the battery pack in which a value of a discharge current from the battery exceeds a current upper limit value; and/or a state of the battery pack in which a temperature of the battery exceeds an upper limit temperature [see ¶00172-¶00173; checked the temperature range and determine the battery is in a chargeable temperature range if the battery is outside the rechargeable temperature range determine that the battery is abnormal or faulty state].
As to claims 16 , Suzuki discloses in figure 2, a battery pack comprising [see figure 2] : a terminal [terminals (11 and 12)configured to be selectively connected to one of an electric working machine [¶0059]  and a charger [charger (20): ¶0058]; a battery [battery (31); ¶0057] configured to be charged with charging power supplied from the charger; and 
            an information output circuit [Microcomputer (32); ¶0066] configured to output faulty state information in response to the battery pack being in a first faulty state [abnormal state], the faulty state information indicating that the battery pack is in the first faulty state, the information output circuit being configured to output the faulty state information in response to (i) the battery pack not being in the first faulty state [ abnormal state, such as over-voltage, under voltage; see ¶00164-0067 can be considered as faulty state; see ¶0164-0067]  and also (ii) the information output circuit receiving an faulty state information request from the charger, and the faulty state information request requesting the battery pack to output the faulty state information [see ¶006-007, ¶0126-128,  ¶00149, ¶0164-0170; see figure 3A, “Requesting Charge Control Data” and receiving “Request Data”].
Suzuki does not disclose output the faulty state information in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request. 
Yuan discloses in figures 1-5,  output the faulty state information in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request [noted that as shown in figure 5 during charging process the battery and the charger are exchanging data, battery informations, the informations could be battery abnormality and other battery related data. For example, the data could be the temperature of the battery which is considered as the battery not being in a faulty state. Regardless  of the battery being in faulty state or not battery information is transmitted to the charger; see ¶0083, ¶0107 ¶0135].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to allow battery pack of Suzuki transmit battery related information such as temperature during charging as taught by Yuan in order to control the charging process so that severe  chemical reaction  inside the battery can be prevented.

               As to claim 17, Suzuki discloses in figure 2, a charger comprising [see figure 2, element 20]: 
            a terminal  [terminals (21) and (22) ] configured such that a battery pack is detachably connected to the terminal, the terminal being configured to supply charging power to the battery pack [see figure 2, ¶0061] and the battery pack [battery pack (10)]  being configured to be detachably connected to an electric working machine; a charging power generation circuit  [Input rectifier circuit (71); ¶0107] configured to generate the charging power; a charging control circuit [Microcomputer (76) ]  configured to transmit a faulty state information request, the faulty state information request requesting the battery pack to output faulty state information, the battery pack being configured to output the faulty state information in response to the battery pack being in a first faulty state [ abnormal state, such as over-voltage, under voltage; see ¶00164-0067], the faulty state information indicating that the battery pack is in the first faulty state, the battery pack being configured to output the faulty state information in response to (i) the battery pack not being in the first faulty state and also (ii) the battery pack receiving the faulty state information request from the charger; and a reception circuit configured to receive 
Suzuki does not disclose output the faulty state information in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request. 
Yuan discloses in figures 1-5,  output the faulty state information in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request [noted that as shown in figure 5 during charging process the battery and the charger are exchanging data, battery informations, the informations could be battery abnormality and other battery related data. For example, the data could be the temperature of the battery which is considered as the battery not being in a faulty state. Regardless  of the battery being in faulty state or not battery information is transmitted to the charger; see ¶0083, ¶0107 ¶0135].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to allow battery pack of Suzuki transmit battery related information such as temperature during charging as taught by Yuan in order to control the charging process so that severe  chemical reaction  inside the battery can be prevented.

Allowable Subject Matter
Claims 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
            Claim 11 recites,  inter alia, wherein the charger further includes a separate functional circuit that is configured to perform a fourth function in response to the reception circuit 
Claims 19 is  objected to as being dependent upon a rejected base claim, but would
be allowable if rewritten in independent form including all of the limitations of the base claim
and any intervening claims.
        The following is a statement of reasons for the indication of allowable subject matter: 
         Claim 19 recites, inter alia, in response to the battery pack not being in the first faulty state; and output the first command in response to (i) the battery pack not being in the first faulty state, and also (ii) the information output circuit receiving the faulty state information request from the charger; and an output circuit connected to the battery control circuit and to the terminal, the output circuit being configured to: receive the first command and the second command from the battery control circuit; -9-Application No. 16/713,313 set an input impedance of the terminal to a first impedance to thereby output the faulty state information to the terminal, in response to the output circuit receiving the .
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claims 1-10 and 14-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859